Title: To Thomas Jefferson from Stephen Cathalan, Jr., 12 July 1803
From: Cathalan, Jr., Stephen
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Marseilles the 12th. July 1803
          
          I had the honor of Paying my Respects on the 31st. May Last, in answer to your much respected favor of the 7th. Feby. Last; remitting you Bill of Lading & the Invoice of Sundries Shipped by your order & for your account on the american Brig fair american John Spear Master bound for Boston; hereunto Inclosed you will find a Bill of Lading for the Same, with another one for one chest Conting. 50 Bottles old hermitage White wine, which was shipped at Cette, on the american Ship Pyomingo Pascal Blagge Mastr. for new york to be Consigned unto the Collector of the Customs to be forwarded to you; I also remit you, here Inclosed The Invoice of the whole, amounting together to F885—which I charge on your Debit, & when convenient, you may Remit me on Paris;—I will not fail of Sending you the other articles you desire from me, when it will be the proper Season, too far advanced now; very happy I will be when you will procure me opportunities to be usefull to you, in any thing you will command me; 
          Mr. Monroe has favored me with a very friendly Letter, mentioning that tho’ he is not the Minister Resident, he will do Every thing in his Power, even near Mr. Livingston, to Cause my exequatur to be Granted;—I have Since Learned, that “it was to the Minister Resident to make the official Demand for Such exequaturs, & this Information I had from the chief in the office of the forreing Relations, which was the Cause that my exequatur had not been yet Granted, & my Memorials unanswered; that there was not any Doubt now, it would be, Since Two french natives had obtained their own, thro’ their respective Embassadors;”—I have then, advised Mr. Livingston of what occurs, on the 22d. ulto., entreating him to make the official demand, by a note to the forreign Relation’s Minister, (which he had never made by writing) begging to take in Consideration my Request, & your wishes for me;—& I doubt not that if he makes the demand it will be Granted, as Soon as this Minister & the 1st. Consuls, will be returned from their voyage in Paris;— 
          I have (entre nous) Some Reasons to apprehend that Mr. Livon. in Stead of having assisted me Since the Two French natives obtained their Exequatur, and having asked the Same for me, was protecting Some of his Friends, near you; 
          Messus. Cathn. & my Daughter, are at the Baths of ax, in the Pyrenean Mountains, my old Father & Mother Presents you their Best respects & wishes; 
          I have the honor to be with Great Respect Dear Sir Your most obedient humble & Devoted Servant
          
            Stephen Cathalan Junr.
          
          
            I am to the 21st July & I have received a Lettr: from Mr. Livingston, dated Paris the 12th. July Inst. mentioning me “I will make the application on the Subject you Require, when I See the Minister, he is now absent, & Should I write, the Business, will Probably be neglected till his return”
            Then now at Last my affair is en bon train; 
            I have a young man in Philadelphia of 20 years of age under Care now of Mr. felix Imbert my Power of attorney who failed 10 months ago, whom I Sent in the year 1796, with the american Captives from algiers, & the young orleans there; almost the proceeds of my 12 Shares in the Bank of the U.S. have been employed for his maintainance, but it appears that now the Situation of Mr. Imbert, is the Cause he is himself in a poor Situation, & these dividens are not all applied to him!, I am writing to him (his name is Julius olivier,) & to Mr. Felix Imbert, & if necessary Shall transfer my Power of attorney, but I would wish he Should be acknowledged an american Citizen, & if Possible employed in Some line as Clarke in a Public office, meantime I could have him back as my chancelor &ca. I will take the liberty Probably to introduce him to you by a Letter; 
            here Inclosed one of his Letter; you would add and Confer a new favor, if you would extend your kind Protection over him;—as I have not any male child, and want in my old Days to be assisted, I hope he will, be able of Conducting in a few years my affairs, & to give him a Comerce, to encourage him. 
            Your most obedt. Servt.
          
          
            Stepn. Cathn Junr.
          
          
            I am writing to Jas. Madison Esqr. Secy. of State, on the affairs of this agency.
          
        